PER CURIAM.
Upon consideration of stipulation of counsel for respective parties that this cause abide final decision in companion cause, Carnegie National Bank v. City of Wolf Point, decided March 25, 1940, (9 Cir, 110 F.2d 569) and petition for rehearing therein having been denied on May 14, 1940, and no certiorari record therein having been issued and this court not being advised of any extension of time for filing petition for writ of certiorari, and good cause therefor appearing, it is ordered that a decree be filed and entered herein in accordance with the decision in said companion cause, and that the mandate of this court in this cause issue forthwith.